DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,960,065 Kawasaki et al. (Kawasaki).
Regarding claim 1, Kawasaki discloses a substrate processing apparatus (100) comprising: a carrier storage rack (105) configured to place and store a carrier (110) that accommodates a substrate; a gas supply (col. 13, lines 49-50) configured to supply an inert gas into the carrier placed in the carrier storage rack; and a controller (gas supply controller 14 and controller 240) configured to control whether to supply the inert gas into the carrier based on at least one of carrier information and substrate information (the position of the carrier 
Regarding claim 2, Kawasaki discloses the carrier information includes at least one of a carrier type (carrier ID) and a carrier manufacturer.
Regarding claims 3 and 6, Kawasaki discloses the substrate information includes at least one of presence or absent of the substrate (information regarding the type of substrates; in order to know the type of substrates in the carrier, the presence or absence of the substrates must be known), number of substrates, and a usage state of the substrate in the carrier.
Regarding claims 4 and 7, Kawasaki discloses the controller controls the gas supply such that the inert gas is intermittently supplied into the carrier when the inert gas is supplied into the carrier (col. 16, lines 32-37; purging is performed at “ordinary times”, indicating intermittent supply of the gas to the carrier).
Regarding claim 9, Kawasaki discloses a substrate processing apparatus (100) comprising: a carrier conveyance area (118) where a carrier accommodating a substrate is carried in/carried out; a wafer conveyance area (transfer chamber 124) where the substrate in the carrier carried into the carrier conveyance area is conveyed to be carried into a processing furnace (202); and a controller (240), wherein the carrier conveyance area includes: a carrier storage rack (105)  configured to place and store a carrier (110); a carrier stage (122) on which the carrier is placed when the substrate in the carrier is conveyed to the wafer conveyance area; and a gas supply (gas supply unit (col. 13, lines 49-50) and clean unit 134) configured to supply an inert gas into the carrier placed in the carrier storage rack and the carrier stage; and the controller controls whether to supply the inert gas into the carrier placed on the carrier 
Regarding claim 10, Kawasaki discloses a purging method comprising: placing a carrier (110) accommodating a substrate on a carrier storage rack (105); determining whether to supply an inert gas into the carrier based on at least one of carrier information and substrate information (col. 14, lines 39-54); and supplying the inert gas into the carrier placed on the carrier storage rack, when determined to supply the inert gas in the determining (col. 15, lines 19-29 and col. 16, lines 32-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of US Patent Application Publication 2018/0229277 to Onishi (Onishi).
Regarding claims 5 and 8, Kawasaki discloses the substrate processing apparatus according to claims 1 and 4 (see above), but does not disclose a differential pressure gauge .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose additional substrate handling systems which are related to applicant’s disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        May 21, 2021